Citation Nr: 0811323	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  04-06 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a nervous 
condition, to include an anxiety disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1940 to 
December 1945 and from May 1951 to June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from December 1999 and September 2003 rating 
decisions of the Department of Veteran's Affairs (VA) 
Regional Office (RO), in San Juan, Puerto Rico, that denied 
the veteran's claims for service connection for PTSD and for 
a nervous condition, respectively.

In August 2006, the Board remanded the veteran's present 
claim so that he could be provided proper notice with respect 
to his PTSD claim and so that he could be given a VA 
psychiatric examination to determine whether he has an 
acquired psychiatric disorder, to include PTSD, and if so 
whether such first manifested in, or is related to, service.  
The Remand required that the February 1952 notation of the 
veteran's nervous breakdown in his service medical records 
(SMRs) must be specifically considered and addressed by the 
examiner. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for PTSD and a nervous 
condition, to include an anxiety disorder.  The veteran 
claims that his conditions are the result of combat 
experiences during World War II and the Korean War.  
Specifically, the veteran appears to contend that his 
psychiatric disorders stem from an incident in service in 
which he killed two soldiers during the Korean War and an 
injury he received in service during World War II.

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2007).

As noted in the August 2006 Board Remand, the veteran has 
been treated for numerous psychiatric disorders since 
service.  A VA examination report dated in April 1986 notes a 
diagnosis of atypical anxiety disorder.  More recent VA 
medical records dated throughout 2002 indicate that the 
veteran had an anxiety disorder.  February 2003 records note 
that the veteran had an anxiety disorder and neurotic 
depression.  VA medical records dated in April and August 
2006 also noted that the veteran has an anxiety disorder.

Regarding his claimed PTSD, as noted in the previous Board 
Remand, VA medical records dated in March 1998 and April 
1999, note impressions of rule out PTSD.  Private treatment 
reports dated in August 1977 and September 1979 indicate that 
the veteran may have experienced flashbacks related to 
experiences he had while in service.  

A February 1952 notation in the veteran's SMRs indicates that 
the veteran had a nervous breakdown under a section entitled 
notes and significant or interval history.  It is not clear 
when this nervous breakdown occurred, and other SMRs of 
record do not indicate treatment for a nervous breakdown or 
any other psychiatric disorder while in service. 
The veteran's SMRs dated in November 1945 reflect that the 
veteran sustained a wound to his ankle due to combat with the 
enemy and subsequently had 18 days of hospitalization.  The 
veteran received a Purple Heart citation for this wound.  One 
of his claimed stressors is related to that incident.  The 
Board finds that the veteran in this case is a combat veteran 
and his lay testimony is sufficient to establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).

Based on the above evidence, in its August 2006 Remand, the 
Board found that the VA's duty to assist included a duty to 
provide a medical examination to the veteran pursuant to 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); and, 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The Board 
specifically asked the examiner to consider and address the 
February 1952 SMR indicating that the veteran had a nervous 
breakdown.   

A VA examination was conducted in January 2007.  The 
veteran's claims file and the Board's August 2006 Remand were 
reviewed by the examiner.  Diagnoses of dementia and 
depressive disorder were given.  PTSD and a nervous 
condition, to include an anxiety disorder, were not 
diagnosed.  A GAF score of 60 was assigned.  The examiner 
opined that the veteran's dementia and depressive disorder 
were not caused by, or a result of, service, nor were they 
first manifested in service, or related to events in service.  
As part of his rationale for this opinion the examiner noted 
that, after a careful review of the claims file, he found no 
evidence of a February 1952 notation that indicated that the 
veteran experienced a nervous breakdown.  

A medical opinion based on an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Accordingly, another VA medical opinion is necessary to 
fulfill VA's duty to provide a medical examination pursuant 
to 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
Stegall v. West, 11 Vet. App. 268 (1998) (holding that where 
remand instructions are not followed, the Board errs as a 
matter of law when it fails to ensure compliance).

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination to determine 
whether the veteran has PTSD or a nervous 
condition, to include an anxiety disorder.  
If either is diagnosed, the examiner is to 
provide an opinion as to whether it is as 
likely as not that such mental disorder(s) 
first manifested in service or are related 
to service.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
specifically address the February 1952 
notation in the veteran's SMRs indicating 
he had a nervous breakdown, the treatment 
records noting "rule out PTSD", the 1977 
and 1979 psychiatric treatment records 
indicating that the veteran experienced 
flashbacks,  
and the numerous VA psychiatric treatment 
records indicating that the veteran has an 
anxiety disorder.  

If PTSD is diagnosed, the specific 
stressors that support the PTSD diagnosis 
should be identified.  In providing this 
opinion, the veteran's combat status is 
conceded. 

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If either of the 
claims remain denied, the RO should issue 
a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal, and allow 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



